DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1–5, 8, 9, 11, 12, 14–16, and 20–23, and 25 are pending. Claims 23 and 25 stand withdrawn. In total, claims 1–5, 8, 9, 11, 12, 14–16, and 20–22 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–5, 8, 9, 11, 12, 14–16, and 20–22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the input chamber” and “the output chamber”. There is insufficient antecedent basis for these limitations. For at least these reasons, claim 1 appears to be indefinite. In addition, the dependent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5, 8, 9, 15, and 20–22 are rejected under 35 U.S.C. 102 as being anticipated by Wynn.1
With respect to claim 1, Wynn discloses a water treatment system (hereinafter “system”). (Wynn FIG. 2; ¶¶ 71, 72.)
Materials worked upon (clm. 1, ll. 2–6; id. ll. 12–17)
Regarding the claimed materials worked upon, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115 (citations omitted). With this holding in mind, it is respectfully submitted that the limitations directed to the materials worked upon (inter alia, saline water, dissolved salt, water, etc.) do not impart patentability to the claims and thus cannot be given patentable weight.
Intended use: osmosis; applying low pressure  (clm. 1, ll. 4–5)
Regarding the limitation “hydrophilic osmosis membrane”, the term “osmosis” appears to be an intended use and therefore is not being given patentable weight. See MPEP § 2114(II). Similarly, the application of low pressure also appears to be an intended use and thus is not being given patentable weight. (Id.)
Input (clm. 1, ll. 2–3)
Wynn’s system comprises an input 217 for receiving contaminated water to be treated. (Wynn FIG. 2.)
Output (clm. 1, ll. 4–6)
Wynn’s system further comprises an output 222 for providing treated water. (Wynn FIG. 2.) Regarding the limitation “wherein a level contamination of a contaminant is lower in the treated water than in the contaminated water”, Wynn suggests that its system can provide treated water having a lower concentration of a contaminant (e.g., ethanol) vis-à-vis the contaminated water. (Wynn ¶ 20 (discussing removal of ethanol from a dilute solution of ethanol in water); ¶¶ 109, 111.)
Hydrophilic membranes (clm. 1, ll. 10–15)
In addition, for any membrane module, its input chamber is separated from the output chamber by a membrane. (Wynn FIG. 2; ¶¶ 72, 88.) Also, the membranes per se can be hydrophilic. (Id. ¶ 23.) And during normal operation, for any of Wynn’s membranes, said membrane allows water to pass from the input chamber to the output chamber. (Id. ¶¶ 108, 109, 111.) Likewise, during said normal operation, the membrane per se impedes passage of the contaminant from the input to the output because the contaminant is removed via the membrane. (Id. ¶ 20 (discussing removal of ethanol from a dilute solution of ethanol in water); ¶¶ 109, 111.) Additionally, the hydrophilic membrane is envisaged as defining at least a part of the input chamber (e.g., a feed side/feed region) and a part of the output chamber (e.g., a permeate side/permeate region). (Wynn FIG. 2; ¶¶ 72, 88.)
With respect to claim 5, Wynn teaches that the input can be at atmospheric pressure. (Wynn ¶ 84 (inter alia, contemplating introducing feed at ambient pressure).)
With respect to claim 8, Wynn discloses a vacuum pump for applying low pressure to the output. (Wynn ¶ 26.)
With respect to claim 9, Wynn’s system includes a waste output 222 for outputting concentrated contaminated water. (Wynn FIG. 2; ¶ 109.) In addition, the concentrated contaminated water can have four times the concentration of the contaminant compared with the input contaminated water. (Id.)
With respect to claim 15, Wynn’s system includes water treatment modules (i.e., membrane modules) 204 coupled in series. (Wynn FIG. 2.) Likewise, the output of one water treatment module feeds into the next water treatment module, leading to progressively more concentrated treatment waste. (Id.; see also ¶¶ 109, 111, 113.)
With respect to claims 20–22, the following analysis applies. First, as it applies to claim 20, Wynn teaches that its membranes can be flat sheets wound into spiral-wound modules. (Wynn ¶ 24.) Second, as it applies to claims 21 and 22, the spiral-wound modules can be in the form of one or more membrane envelopes wound around one or more lumens (perforated central permeate collection pipes) 206. (Id. ¶ 91.) The membrane envelopes are envisaged as being flat sheets that are parallel to one another.2 Also, as it applies to claim 22, the output 222 comprises an end of each lumen. (Wynn FIG. 2.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn.
With respect to claim 12, Wynn teaches using a heating fluid located within a casing 214 (i.e., jacket—or “heater”). (Wynn FIG. 2; ¶¶ 103, 114.) The first input chamber undergoes heat exchange with the “heater” such that feed within the first input chamber heats up. (Id. FIGs. 12, 13; ¶ 114.) Such heating can increase the temperature of the feed. (Id. FIGs. 12, 13; ¶¶ 161, 166.) In particular, Wynn suggests that the temperature difference (∆T) between the heater and the feed can be adjusted to control the temperature drop of the feed. (Id. FIG. 13 (showing ∆T’s of 11ºC and 18ºC); ¶ 165.)
In view of the foregoing, Wynn’s system is considered to include a heater for heating the contaminated water, wherein the heater is located between the input and at least one hydrophilic membrane. Likewise, Wynn’s heater is further considered as being configured to increase the temperature of the feed water. However, Wynn does not appear to expressly specify that its heater is configured to increase the temperature of the feed water by at least 10ºC. With this in mind, Wynn teaches that for aqueous feed solutions, a temperature between about 30ºC and about 100ºC is generally used. (Wynn ¶ 106.) Additionally, Wynn further teaches that transmembrane flux depends on temperature. (Wynn ¶¶ 160, 165.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. Also, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330.
At the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art that that temperatures of about 30ºC and about 100ºC were suitable for use with aqueous feed solutions. Furthermore, in view of Wynn’s teachings that transmembrane flux depends on temperature and also that the temperature difference ∆T between the heater and the feed can be adjusted to control the temperature drop of the feed, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the temperature of the feed in order to enhance either of transmembrane flux and temperature drop. Along these same lines, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to one skilled in the art to optimize, via routine experimentation, the increase in temperature of the feed, as provided by the heater: in order to enhance either of transmembrane flux and temperature drop. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
With respect to claim 14, Wynn does not appear to expressly specify that its system comprises a plurality of water treatment modules coupled in parallel. Wynn, however, teaches that a plurality of water treatment modules can be coupled in parallel. (Wynn FIG. 7.) In particular, Wynn suggests that this configuration was suitable for pervaporation. (Id. ¶ 135.) Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. At the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art that using a plurality of water treatment modules in parallel was suitable for providing pervaporation. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Wynn such that it comprises a plurality of water treatment modules coupled in parallel: in order to yield the predictable result of providing a suitable configuration for carrying out pervaporation. KSR supra.
With respect to claim 16, Wynn does not appear to expressly specify that the plurality of modules are housed in a container. Wynn, however, teaches that a plurality of water treatment modules can be housed within a container. (Wynn FIG. 7.) In particular, Wynn suggests that this configuration was suitable for pervaporation. (Id. ¶ 135.) Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. At the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art that using a plurality of water treatment modules in parallel, wherein said modules are housed within a container, was suitable for providing pervaporation. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Wynn’s system such that the plurality of water treatment modules are housed in a container: in order to yield the predictable result of providing a suitable configuration for carrying out pervaporation. KSR supra.
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over Wynn in view of Wijmans.
With respect to claims 2–4, Wynn does not appear to expressly specify the low pressures claimed. Wijmans, however, suggests that the pressure on the permeate side affects, inter alia, flux and separation. (Wijmans ¶ 115.) At the time Applicant’s invention was effectively filed, Wijman’s disclosure would have suggested to those skilled in the art that the low pressure used in the instant combination (which is also on one or more permeate sides) affects flux and separation. Ergo, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the low pressure of Wynn’s system: in order to enhance one or more of flux and separation. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wynn in view of Yukumoto.
With respect to claims 2 and 4, Wynn does not appear to expressly specify the low pressures claimed. Yukumoto discloses an apparatus for dehydrating. (Yukumoto, Abstract; FIG. 1.) Yukumoto suggests that that pressures of about 13 to about 133 mbar (i.e., 10 to 100 torr) were suitable for dehydrating. (Id. ¶ 113.) 
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Furthermore, as stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
Notably, the range of the instant claims overlap with Yukumoto’s range. For instance, as it applies to claim 2, Yukumoto’s range of about 13 to about 133 mbar falls within the implied range of “lower than atmospheric pressure” (approximately 1,013.25 mbar). Likewise, as it applies to claim 4, Yukumoto’s range fall within the claimed range of “no lower than 113 mbar”. Additionally, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, Yukumoto’s disclosure would have reasonably suggested to those skilled in the art that its range was suitable for providing dehydration. In view of these findings, it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time the instant invention was effectively filed to select any of the low pressures taught by Yukumoto and use said pressures in Wynn. MPEP § 2144.05(I). Additionally, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to select values within Yukumoto’s range in order to yield the predictable result of providing dehydration. KSR, supra.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wynn in view of Peterson and Offeman.
With respect to claim 11, Wynn does not appear to specify a filter located between the input and a hydrophilic membrane. Peterson discloses a process for pervaporation (Peterson FIGs. 1, 2; ¶ 28.) Peterson teaches that pre-filtration can be added to its process: in order to remove particulate matter. (Peterson ¶ 41.) In addition, Offeman suggests that prefiltering feed is useful for minimizing fouling and enhancing operational longevity. (Offeman ¶ 106.) 
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. 
At the time Applicant’s invention was effectively filed, Peterson’s disclosure would have reasonably suggested to those skilled in the art that prefiltering can provide removal of particulate matter. Likewise, Offeman’s disclosure would have reasonably suggested to those skilled in the art that feed per se can be prefiltered in order to minimize fouling and enhance operational longevity. In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify Wynn such that a filter is located between the input and the hydrophilic membrane: (1) in order to yield the predictable result of providing removal of particulate matter; and (2) to provide the improvements of minimizing fouling and enhancing operational longevity. KSR, 550 U.S. 415–17.
Claims 1, 5, 8, 9, 12, 14–16, and 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over Feimer3 in view of Wynn. 
With respect to claim 1, Feimer discloses a water treatment system (hereinafter “system”). (Feimer FIG. 2.) Feimer’s system includes an input for receiving contaminated water (i.e., feed) and at least one output (i.e., the ends of lines 7, 14, and 22) for providing treated water (i.e., permeate). (Id.; col. 5, l. 33 to col. 6, l. 8.) The level contamination of a contaminant is lower in the treated water than in the contaminated water. (Id.) As shown in Figure 2, the system comprises a plurality of input chambers (i.e., the retentate sides (bottom triangles) of membrane units 3, 9, and 18). The input chambers are connected in series; and the first input chamber (of membrane unit 3) is connected to the input. (Id.) The system further comprises a plurality of output chambers (i.e., the permeate sides of membrane units 3, 9, and 18.); and said output chambers are connected to their respective outputs. As can be seen in Figure 2, for any one input chamber there is a corresponding adjacent output chamber coupled to said input chamber. Furthermore, a membrane is located between each coupled input chamber/output chamber: such that the membrane defines at least a part of the input chamber and a part of the output chamber. (Id.) The membrane per se can be hydrophilic (i.e., made from cellulose esters, cellulose ethers, and mixed cellulose esters and ethers). (Id. col. 4, ll. 12–25.) Feimer’s system further comprises a pump configured to apply a low pressure to the output chambers. (Id. FIG. 2 (depicting a vacuum pump near the bottom right).)
e.g., saline water, dissolved salt contaminant, etc.); (2) it’s hydrophilic membrane is a hydrophilic osmosis membrane; (3) that each hydrophilic membrane is configured to allow water to pass from the input chamber to the output chamber and to at least partly impede the passage of the contaminant from the input to the output; and (4) that the application of low pressure to the output chambers (vis-à-vis the pump) is specifically via the output to cause water to flow across the membrane.
Materials worked upon (clm. 1, ll. 2–6; id. ll. 12–17)
Regarding the claimed materials worked upon, previously it has been held that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP § 2115 (citations omitted). With this holding in mind, it is respectfully submitted that the limitations directed to the materials worked upon (inter alia, saline water, dissolved salt, water, etc.) do not impart patentability to the claims and thus cannot be given patentable weight.
Intended use: osmosis; applying low pressure  (clm. 1, ll. 4–5)
Regarding the limitation “hydrophilic osmosis membrane”, the term “osmosis” appears to be an intended use and therefore is not being given patentable weight. See MPEP § 2114(II). Similarly, the application of low pressure also appears to be an intended use and thus is not being given patentable weight. (Id.)
Hydrophilic membrane: “configured to” limitations (clm. 1, ll. 11–13)
Feimer discloses hydrophilic membranes; however, does not expressly specify that its hydrophilic membranes are configured to allow water to pass from an input chamber to an output chamber and to at least partly impede the passage of the contaminant from an input chamber to an output chamber. Wynn discloses a water treatment system having an input 219, an output 222, and membrane modules 204. (Wynn FIG. 2.) Each membrane module can have a hydrophilic membrane. (Id. ¶¶ 23, 88.) Also, within each membrane module a membrane separates an input chamber (i.e., feed side) from an output chamber (i.e., permeate side). (Id. FIG. 2; ¶ 72.) Furthermore, for each membrane module, the membrane therein can be configured to: (a) allow water to pass from a respective input chamber to a respective output chamber; and (b) at least partly impede the passage of a contaminant from the input to the output. (Id. ¶¶ 109, 111.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
At the time Applicant’s invention was effectively filed Wynn’s disclosure would have reasonably suggested to those skilled in the art that hydrophilic membranes can be can be configured to (a) allow water to pass from an input chamber to an output chamber and (b) at least partly impede the passage of a contaminant from an input to an output, viz., in order to provide separation of binary-component feed stream (e.g., an ethanol-water mixture, etc.). Thus, in view of the above findings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Wynn with the teachings of the instant combination (such that, within the instant combination, each membrane unit (Feimer FIG. 2) includes a hydrophilic membrane of Wynn, configured in the manner claimed (clm. 1, ll. 11–13), in order to yield the predictable result of providing a suitable configuration for separating a binary-component feed stream. KSR, 550 U.S. at 415–16; Ryco, F.2d at 1425.
With respect to claim 5, the instant combination does not appear to specify that the input is at or about atmospheric pressure. Wynn teaches that the input can be at atmospheric pressure. (Wynn ¶ 84 (inter alia, contemplating introducing feed at ambient pressure).)  Additionally, Wynn suggests that this pressure was suitable for providing permeation. (Id.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Furthermore, as stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. 
prima facie obvious to one skilled in the art to operate the input of the instant combination at atmospheric pressure. MPEP § 2144.05(I). Additionally, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to operate the input of the instant combination at atmospheric pressure in order to yield the predictable result of providing permeation. KSR, supra.
With respect to claim 8, as conveyed in the rejection of claim 1 (see § 5.7.1 supra) the instant combination includes a vacuum pump for applying low pressure to the output.
With respect to claim 9, the instant combination does not appear to specify the claimed waste output and concentrated contaminated water. Wynn teaches treating a feed solution with its system such that concentrated contaminated water (having four times the concentration of the contaminant compared with input contaminated water) is outputted via a waste output 222. (Wynn FIG. 2; ¶ 109.) As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. At the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art that including a waste output for outputting concentrated contaminated water, wherein the concentrated contaminated water has, inter alia, four times the concentration of the contaminant compared with input contaminated water, was suitable for treating a feed solution. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to include the features of the instant claim in the system of the instant combination: in order to yield the predictable result of providing treatment of a feed solution. KSR, 550 U.S. at 415–16.--
With respect to claim 12, Feimer discloses a heater 1 for heating contaminated water, wherein the heater is located between the input and the hydrophilic membrane. (Feimer FIG. 2; col. 5, ll. 33–42.) Feimer suggests that the heater heats the feed to a temperature sufficient enough to evaporate the desired boiling range permeate. Feimer does not appear to specify that the heater is configured to increase the temperature of feed water by at least 10ºC. 
i.e., jacket—or “heater”). (Id. FIG. 2; ¶¶ 103, 114.) The first input chamber undergoes heat exchange with the “heater” such that feed within the first input chamber heats up. (Id. FIGs. 12, 13; ¶ 114.) Such heating can increase the temperature of the feed. (Id. FIGs. 12, 13; ¶¶ 161, 166.) In particular, Wynn suggests that the temperature difference (∆T) between the heater and the feed can be adjusted to control the temperature drop of the feed. (Id. FIG. 13 (showing ∆T’s of 11ºC and 18ºC); ¶ 165.) Also, Wynn teaches that transmembrane flux depends on temperature. (Wynn ¶¶ 160, 165.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Also, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Feimer’s disclosure would have reasonably suggested to those skilled in the art that its heater can be configured to increase the temperature of a feed to any temperature sufficient enough to induce evaporation of a desired boiling range permeate. In addition, Wynn’s disclosure would have reasonably suggested to those skilled in the art that: (A) temperatures of about 30ºC and about 100ºC were suitable for use with aqueous feed solutions; (B) the temperature of the feed affects transmembrane flux; and (C) the temperature of the incoming feed affects the extent of its subsequent temperature drop. 
In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the temperature of the feed in order to enhance either of transmembrane flux and temperature drop. Along these same lines, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to one skilled in the art to optimize, via routine experimentation, the increase in temperature of the feed, as provided by the heater: in order to enhance either of transmembrane flux and temperature drop. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
claim 14, Feimer teaches that its modules can be in parallel. (Feimer col. 2, ll. 54–61.)
With respect to claim 15, Feimer teaches a plurality of water treatment modules coupled in series, wherein the output of one water treatment module feeds into the next water treatment module, leading to progressively more concentrated treatment waste. (Feimer FIG. 2.)
With respect to claim 16, the instant combination does not appear to specify that the plurality of modules are housed in a container. Wynn teaches housing a plurality of modules in a container. (Wynn FIG. 2; ¶ 81–82.) Wynn also suggests that this configuration was suitable for providing pervaporation (id. at ¶ 81) and that its housing provides flexibility for assembly, maintenance, and repair (id. at ¶ 83). 
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, it has also been held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art: (A) that placing a plurality of modules within a housing was a suitable configuration for providing pervaporation; and (B) that its housing provided the improvement of flexibility for assembly, maintenance, and repair. As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify the instant combination such that the plurality of modules are housed in a container, in order to: (A) yield the predictable result of providing a suitable configuration for pervaporation; and (B) provide the improvement of flexibility for assembly, maintenance, and repair. KSR, 550 U.S. 415–17.
With respect to claims 20–22, the following analysis applies. The instant combination does not appear to specify that its hydrophilic membranes are: (A) in see clm. 20); (B) that the system includes a plurality of flat hydrophilic membranes that are parallel to each other (see clm. 21); and (C) that the hydrophilic membranes are spirally wound around a lumen, wherein the output comprises an end of the lumen (see clm. 22). 
As it applies to claim 20, Wynn suggests that flat sheet membranes were suitable for providing separation. (Wynn ¶¶ 23–24.) 
As it applies to claim 21, Feimer teaches that its modules can be in parallel. (Feimer col. 2, ll. 54–61.) Furthermore, Wynn teaches that a plurality of water treatment modules can be coupled in parallel. (Wynn FIG. 7.) In particular, Wynn suggests that this configuration was suitable for pervaporation. (Id. ¶ 135.)
As it applies to claim 22, Wynn teaches that membranes can be wound into spiral-wound modules. (Wynn ¶ 24.) In particular, the spiral-wound modules can be in the form of one or more membrane envelopes wound around one or more lumens (perforated central permeate collection pipes) 206. (Id. ¶ 91.) The membrane envelopes are envisaged as being flat sheets that are parallel to one another.4 In addition, each spiral-wound module can be wound around a lumen 222. (Wynn FIG. 2.)
As stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. In addition, the courts have also held that the selection of an art-recognized configuration based on its suitability for an intended use can be used to support a prima facie obviousness determination. Ryco, 857 F.2d at 1425. Moreover, it has also been held that absent persuasive evidence that a particular configuration is significant, said configuration can be considered to be a matter of choice which a person of ordinary skill in the art would have found obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
As it applies to claim 20, at the time Applicant’s invention was effectively filed, Wynn’s disclosure would have reasonably suggested to those skilled in the art that flat sheet membranes were suitable for providing separation. Similarly, as it applies to claim 21, both Feimer’s disclosure and Wynn’s disclosure would have suggested to those skilled in the art that parallel membranes were suitable for providing separation (e.g., pervaporation). Additionally, as it applies to claim 22, it is further submitted that Wynn’s disclosure would have also suggested to those skilled in the art that membranes spirally wound around a lumen, wherein an output comprises an end of the lumen, were suitable for providing separation. Therefore, in view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to make the hydrophilic membranes of the instant combination have the features of any of claims 20, 21, and 22: in order to yield the predictable result of providing a suitable shape/configuration for carrying out separation. KSR, supra; Ryco, supra.
Claims 2–4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feimer and Wynn—in view of Wijmans.5
With respect to claims 2–4, the instant combination does not appear to expressly specify the low pressures claimed. Wijmans, however, suggests that the pressure on the permeate side affects, inter alia, flux and separation. (Wijmans ¶ 115.) At the time Applicant’s invention was effectively filed, Wijman’s disclosure would have suggested to those skilled in the art that the low pressure used in the instant combination (which is also on one or more permeate sides) affects flux and separation. Ergo, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the low pressure of the instant combination: in order to enhance one or more of flux and separation. Aller, 220 F.2d at 456; Petersen.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feimer and Wynn—in view of Yukumoto.6
With respect to claims 2 and 4, the instant combination does not appear to expressly specify the low pressures claimed. Yukumoto discloses an apparatus for dehydrating. (Yukumoto, Abstract; FIG. 1.) Yukumoto suggests that that pressures of about 13 to about 133 mbar (i.e., 10 to 100 torr) were suitable for dehydrating. (Id. ¶ 113.) 
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Furthermore, as stated above, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16.
Notably, the range of the instant claims overlap with Yukumoto’s range. For instance, as it applies to claim 2, Yukumoto’s range of about 13 to about 133 mbar falls within the implied range of “lower than atmospheric pressure” (approximately 1,013.25 mbar). Likewise, as it applies to claim 4, Yukumoto’s range fall within the claimed range of “no lower than 113 mbar”. Additionally, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, Yukumoto’s disclosure would have reasonably suggested to those skilled in the art that its range was suitable for providing dehydaration. In view of these findings, it is respectfully submitted that it would have been prima facie obvious to one skilled in the art at the time the instant invention was effectively filed to select any of the low pressures taught by Yukumoto and use said pressures in the system of the instant combination. MPEP § 2144.05(I). Additionally, it is further submitted that, at the time Applicant’s invention was effectively filed, it would have also been obvious to select values within Yukumoto’s range in order to yield the predictable result of providing dehydration. KSR, supra.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Feimer and Wynn—in view of Peterson7 and Offeman.8
With respect to claim 11, the instant combination does not appear to specify a filter located between the input and a hydrophilic membrane. Peterson discloses Offeman suggests that prefiltering feed is useful for minimizing fouling and enhancing operational longevity. (Offeman ¶ 106.) 
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417. 
At the time Applicant’s invention was effectively filed, Peterson’s disclosure would have reasonably suggested to those skilled in the art that prefiltering can provide removal of particulate matter. Likewise, Offeman’s disclosure would have reasonably suggested to those skilled in the art that feed per se can be prefiltered in order to minimize fouling and enhance operational longevity. In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify the system of the instant combination such that a filter is located between the input and the hydrophilic membrane: (1) in order to yield the predictable result of providing removal of particulate matter; and (2) to provide the improvements of minimizing fouling and enhancing operational longevity. KSR, 550 U.S. 415–17.
Response to Remarks9
Applicant’s remarks are acknowledged but are not persuasive for at least the reasons provided in the rejections supra.
Additional Considerations
Figure 3 of the Yukumoto reference cited supra10 discloses an apparatus of interest which may read on Applicant’s Figure 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2010/0243549 A1, published September 30, 2010 (“Wynn”).
        2 See supra n. 4.
        3 US 4,962,270 A, issued October 9, 1990 (“Feimer”).
        4 See, e.g., US 2011/0091094 A1 to Steven D. Jons, published April 21, 2011, ¶ 14 (describing a membrane envelope 4 (shown in FIG. 1) comprising two flat sheet membranes 10 in parallel); see also US 2006/0124529 A1 to Schott et al., ¶ 5 (“In typical spiral wound arrangements, two flat sheets of membrane with a permeate spacer in between are joined, e.g., glued, along three of their sides to form an envelope, i.e., a ‘leaf’, that is open at one end. Many of these envelopes are separated by feed spacers and wrapped around or otherwise to form a permeate tube with the open ends of the envelopes facing the permeate tube.”)
        5 US 2003/0233934 A1, published December 25, 2003 (“Wijmans”).
        6 US 2010/0072133 A1, published March 25, 2010 (“Yukumoto”).
        7 US 2002/0144947 A1, published October 10, 2002 (“Peterson”).
        8 US 2006/0131235 A1, published June 22, 2006 (“Offeman”).
        9 Remarks filed February 19, 2021.
        10 See supra n. 6.